909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Clozell JOHNSON-EL, Plaintiff-Appellant,v.Debra D. ONLEY, Defendant-Appellee.
Nos. 89-2294, 89-2295.
United States Court of Appeals, Sixth Circuit.
Aug. 8, 1990.

Before MILBURN and RALPH B. GUY, Jr., Circuit Judges, and TIMBERS, Senior Circuit Judge.*

ORDER

1
Clozell Johnson-El, a pro se Michigan prisoner, appeals the district court's order dismissing his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  These cases have been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and appellant's brief, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Seeking damages and declaratory relief, Johnson-El sued a Michigan state corrections officer alleging that she defamed him by referring to him as a "sissy."


3
After review the district court dismissed the case as frivolous pursuant to 28 U.S.C. Sec. 1915(d).  Johnson-El filed two timely appeals challenging the district court's dismissal.


4
Upon review we affirm the district court's judgment for the reasons stated by the district court.  Johnson-El's complaint is frivolous because it lacks an arguable basis in law.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, the district court's judgment is hereby affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable William H. Timbers, Senior Circuit Judge, U.S. Court of Appeals for the Second Circuit, sitting by designation